Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 27, 2022

                                           No. 04-22-00221-CR

                                  IN RE Juan Roberto RODRIGUEZ

                                           Original Proceeding 1

                                                  ORDER

        On April 14, 2022, relator filed a pro se petition for writ of mandamus. After considering
the petition and the record, this court concludes relator did not show he is entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


        It is so ORDERED on April 27, 2022.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 1990CR1294, styled State of Texas v. Juan Roberto Rodriguez, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.